 



Exhibit 10.1

FIRST AMENDMENT
TO
TRANSPORTATION SERVICES AGREEMENT

     THIS FIRST AMENDMENT TO TRANSPORTATION SERVICES AGREEMENT made and entered
into as of as of November 5, 2004, but effective July 1, 2004, by and between
MARTIN OPERATING PARTNERSHIP L.P., a Delaware limited partnership (“Owner”), and
MIDSTREAM FUEL SERVICE LLC, an Alabama limited liability company (“Charterer”).

WITNESSETH:

     WHEREAS, Owner and Charterer have entered into that certain Transportation
Services Agreement, dated December 23, 2003 (the “Agreement”); and

     WHEREAS, Owner and Charterer desire to amend the Agreement to reflect the
addition of a fuel surcharge, effective as of July 1, 2004;

     NOW, THEREFORE, Owner and Charterer hereby amend the Agreement as follows:

     A new Section 10 shall be added as follows:

     
“10. FUEL SURCHARGE     
  Effective as of July 1, 2004, a fuel surcharge (the “Fuel Surcharge”) shall be
charged by Owner to Charterer for transportation provided to Charterer. The Fuel
Surcharge shall be based on the actual gallons of diesel fuel consumed during
such transportation multiplied by the difference between (i) the Platt’s Gulf
Coast Waterborne Low average for No. 2 Heating Oil for 2003 and (ii) the Platt’s
Gulf Coast Waterborne Low average for No. 2 Heating Oil for the then current
month.”

     Except as amended hereby, all other terms and conditions of the Agreement
remain intact and valid.

 



--------------------------------------------------------------------------------



 



     EXECUTED, as of the date first set forth above.

                      MARTIN OPERATING PARTNERSHIP L.P.
 
                    By: Martin Operating GP LLC, Its General Partner
 
                    By: Martin Midstream Partners L.P., Its Sole Member
 
                    By: Martin Midstream GP LLC, Its General Partner
 
               

  By:  /s/ Ruben S. Martin     Name:  Ruben S. Martin     Title:  CEO and
President
 
                    MIDSTREAM FUEL SERVICE LLC
 
                    By: Martin Resource Management Corporation, Its Sole Member
 
               

  By:  Ruben S. Martin     Name:  Ruben S. Martin     Title:  CEO and President

 